DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/457,012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application with the priority date of 03/24/2003 contains subject material that does not fully overlap with the subject matter of subsequent applications. The claimed compounds of the provisional application, pictured in claims 1, 2, 13, 16, 19, 20, 21, 25, 27, and 28 represent distinct compounds that would be expected to have significantly distinct properties as compared to the compounds of newly added claim 40. Namely, the compounds of the provisional application lack a pyrazole moiety which is coordinated to a benzene ring via a covalent bond between a pyrazole nitrogen and a benzene carbon atom. Further, instant claim 6 is not supported by the originally filed provisional application.
For at least these reasons, the priority date of claim 40 will be dated to the earliest divisional, dated 03/24/2004.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
This office action is in response to the amendment filed 03/01/2022, which amends claim 30 and 32. Claims 21-40 are pending in the application.
	
Response to Amendment
Applicant’s amendments to the claims have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112 second paragraph of claim 30 as being indefinite for failing to particularly point out and distinctly claim the subject matter.
	
Response to Arguments
Applicant's arguments with respect to the rejection over Tsuboyama et al. (US 2003/0068536 A1) have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the aryl group is substituted into a position not exemplified by Tsuboyama, though the combination picked was picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
Furthermore, given the general formula and teachings of Tsuboyama, It would have been obvious to a person having ordinary skill in the art prior to the time of the claimed invention to use an aryl group at any position on the organometallic ligand of Tsuboyama as Tsuboyama teaches that providing an aromatic substituent on the metal coordination compound has an n-electron system extended outside the metal coordination compound, which facilitates energy transfer from a host material and assists electron/hole transport functions. The position of the aryl group on the coordination compound is not required by the teaching.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons, the rejection is maintained.
Applicant's arguments with respect to the rejections over Deaton et al. (US 2005/0123792 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1).
With respect to claim 21, Tsuboyama discloses a compound of formula (2), given on page 3 and pictured below.

    PNG
    media_image1.png
    76
    254
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0040), m is 3, and CyN1 is Pz, CyC1 is Ph, and R4 is sPh. The definition of these characters is given in paragraph 0078, on pages 5-6.


    PNG
    media_image2.png
    111
    119
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    141
    143
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    156
    104
    media_image4.png
    Greyscale

This embodiment is pictured below.

    PNG
    media_image5.png
    312
    177
    media_image5.png
    Greyscale
 
This compound meets the requirements of the instant claim when M is iridium (atomic weight of 192), R14 is an unsubstituted phenyl group and all other R groups are hydrogen atoms, n has a value of 3, and m+n is the maximum number of ligands that may be attached to the metal and none of R8 to R14 is a cyano group.
Tsuboyama includes each element claimed, with the only difference between the claimed invention and Tsuboyama being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible ligands and substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand with an aromatic group as a substituent and the resultant substituent has n-electron system extended to the outside of the metal coordination compound, thus facilitating energy transfer from a host material and assisting electron/hole transport functions to result in improved carrier transport performance (paragraph 0064, lines 1-8), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 22 and 23, Tsuboyama teaches the compound of claim 21, and M is iridium, as discussed above.
With respect to claim 24, Tsuboyama teaches the compound of claim 21, and m is 0, as discussed above.
With respect to present claims 25 and 26, it is not possible for a homoleptic compound to meet the limitations of these claims. The limitations in these claims implicitly require "m" to have a value of at least 1, with the ligand that is present "m" times being different from the ligand that is present "n" times. Tsuboyama's disclosure encompasses compounds having two different C-N cyclometalated ligands (when n of Tsuboyama's formula (1) is 1 or 2)(see table 11 on page 11). It was known in the art at the time of the invention that phosphorescent compounds having a combination of two different C-N ligands often only exhibit the emission associated with the ligand having a lower energy (which corresponds to a longer wavelength). Absent a showing of unexpected results commensurate in scope with the claims, or absent a showing of criticality for the claim limitations, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to make and use phosphorescent compounds within the scope of Tsuboyama's disclosure that have various combinations of two different C-N cyclometalated ligands, at least one of which is a substituted pyrazole-containing ligand.
With respect to claim 27, Tsuboyama teaches the compound of claim 21, and R14 is an unsubstituted phenyl, as pictured and discussed above.
With respect to claim 28, Tsuboyama teaches the compound of claim 21, and the compound meets the requirements of the first formula of the instant claim.
With respect to claim 29, Tsuboyama teaches the compound of claim 21. Tsuboyama's referenced compounds are capable of having a facial configuration or a meridional configuration. One of ordinary skill in the art at the time of the invention would have at once envisaged both isomeric configurations.
With respect to claim 31, Tsuboyama teaches an organic light emitting device (a luminescence device) comprising an anode, a cathode, and an emissive layer comprising a metal coordination compound (paragraph 0068) having a compound of formula (2), given on page 3 and pictured below.	

    PNG
    media_image1.png
    76
    254
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0040), m is 3, and CyN1 is Pz, CyC1 is Ph, and R4 is sPh. The definition of these characters is given in paragraph 0078, on pages 5-6.


    PNG
    media_image2.png
    111
    119
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    141
    143
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    156
    104
    media_image4.png
    Greyscale

This embodiment is pictured below.

    PNG
    media_image5.png
    312
    177
    media_image5.png
    Greyscale
 
This compound meets the requirements of the instant claim when M is iridium (atomic weight of 192), R14 is an unsubstituted phenyl group and all other R groups are hydrogen atoms, n has a value of 3, and m+n is the maximum number of ligands that may be attached to the metal and none of R8 to R14 is a cyano group.
Tsuboyama includes each element claimed, with the only difference between the claimed invention and Tsuboyama being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible ligands and substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand with an aromatic group as a substituent and the resultant substituent has n-electron system extended to the outside of the metal coordination compound, thus facilitating energy transfer from a host material and assisting electron/hole transport functions to result in improved carrier transport performance (paragraph 0064, lines 1-8), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 40, Tsuboyama discloses a compound of formula (1) (paragraph 0034), which has a partial structure given by formula (2), given on page 3 and pictured below.

    PNG
    media_image1.png
    76
    254
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0040), m is 2, and CyN1 is Pz, CyC1 is Ph (paragraph 0078), and R4 is sPh. The definition of these characters is given in paragraph 0078, on pages 5-6.


    PNG
    media_image2.png
    111
    119
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    141
    143
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    156
    104
    media_image4.png
    Greyscale

The compound also has an ancillary ligand whose partial structure is given by formula (3) (page 3), and pictured below.

    PNG
    media_image6.png
    74
    250
    media_image6.png
    Greyscale

In this formula, M is still iridium (paragraph 0040), n is 1, and CyN2 is Pr, CyC2 is Ph, (paragraph 0078), which are defined on pages 5-6 and pictured below.

    PNG
    media_image7.png
    130
    151
    media_image7.png
    Greyscale

    PNG
    media_image3.png
    141
    143
    media_image3.png
    Greyscale

This embodiment is pictured below.

    PNG
    media_image8.png
    328
    282
    media_image8.png
    Greyscale
 
This compound meets the requirements of the instant claim when M is iridium (atomic weight of 192), C-N is an unsubstituted cyclometalated ligand, R14 is an unsubstituted phenyl group and all other R groups are hydrogen atoms, n has a value of 2, and m+n is the maximum number of ligands that may be attached to the metal and none of R8 to R14 is a cyano group.
Tsuboyama includes each element claimed, with the only difference between the claimed invention and Tsuboyama being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible ligands and substituents to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand with an aromatic group as a substituent and the resultant substituent has n-electron system extended to the outside of the metal coordination compound, thus facilitating energy transfer from a host material and assisting electron/hole transport functions to result in improved carrier transport performance (paragraph 0064, lines 1-8), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1) and further in view of Ohsawa et al (J. Phys. Chem. 1987, 91, 1047-1054)
With respect to claim 30, Tsuboyama teaches the compound of claim 21. Tsuboyama also teaches the metal complex may comprise an ancillary ligand represented by formula (3) shown below.

    PNG
    media_image9.png
    110
    393
    media_image9.png
    Greyscale

In this formula, CyN2 may be selected as pyridine (Pr, paragraph 0078, page 6), and CyC2 (Ph, paragraph 0078, page 5) may be selected as a phenyl ring in order to form the phenylpyridine ligand required by the instant claim.
However, Tsuboyama does not provide any examples that would suggest preference towards using a phenylpyridine ancillary ligand with the ligand of claim 21.
Ohsawa teaches iridium complexes of ortho-metalating (NC) ligands which incorporate heteroleptic ligands such as ppy (abstract). Ohsawa discloses that ortho-metalation has the effect of raising the energies of light field (d-d) excited states to high levels due to the high position of ppy in the spectrochemical series (page 1048, column 1, paragraph 2, lines 15-18). Furthermore, the strong σ-donor abilities of these ligands tend to promote low-energy metal-to-ligand charge-transfer (MLCT) excited states via enhancement of the ease of oxidation at the metal center (page 1048, column 1, paragraph 2, lines 19-21). Ohsawa teaches that these properties are a direct consequence of the high degree of covalency of the M-C bonds in ortho-metalated complexes such as ppy (page 1048, column 1, paragraph 2, lines 25-27). Further, Ohsawa teaches that Ir(III) complexes in particular demonstrate emission from metal ligand charge transfer (abstract) and Ir(III) complexes demonstrate longer lifetime due to the MLCT emission (page 1052, column 2, paragraph 2, lines 11-14). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute one of the phenyl substituted 1-phenylpyrazole moieties of Tsuboyama with a 2-phenylpyridine as described by Ohsawa and preferentially use an Ir(III) complex in order to promote MLCT and increase the lifetime of the compound.

Claims 32-36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deaton et al. (US 2005/0123792 A1).
With respect to claim 32, Deaton discloses an electroluminescent device comprising an organometallic complex comprising a metal selected as iridium and a pyrazole compound fused with at least one aromatic ring (abstract). Deaton teaches a general formula by which to form the invention through formula (1f) (paragraph 0048) which is pictured below.

    PNG
    media_image10.png
    296
    619
    media_image10.png
    Greyscale

In this formula, Ar2 is a benzene ring (paragraph 0044, lines 1-3), Ar is also a benzene ring (paragraph 0032, lines 1-2), and R3 is a substituent (paragraph 0033, line 1), and the substituent is a fluorine atom (paragraph 0060, lines 1-10).
This forms the compound below.

    PNG
    media_image11.png
    269
    277
    media_image11.png
    Greyscale

This compound meets the requirements of the claim when M is a metal having an atomic weight greater than 40 (iridium, 192), each of R8-R11 are hydrogen, X is hydrogen, R14 is a halogen group, n has a value of 3, and none of R8-R14 are a cyano group.
Deaton includes each element claimed, with the only difference between the claimed invention and Deaton being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when used in an electroluminescent device, provide advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability (paragraph 0072), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 33 and 34, Deaton teaches the compound of claim 32, and M is iridium.
With respect to clam 35, Deaton teaches the compound of claim 32 and m is zero.
With respect to claim 36, Deaton discloses an electroluminescent device comprising an organometallic complex comprising a metal selected as iridium and a pyrazole compound fused with at least one aromatic ring (abstract). Deaton teaches a general formula by which to form the invention through formula (1f) (paragraph 0048) which is pictured below.

    PNG
    media_image10.png
    296
    619
    media_image10.png
    Greyscale


In this formula, Ar2 is a benzene ring (paragraph 0044, lines 1-3), Ar is also a benzene ring (paragraph 0032, lines 1-2), and R3 is a substituent (paragraph 0033, line 1), and the substituent is a fluorine atom (paragraph 0060, lines 1-10).
This forms the compound below.

    PNG
    media_image11.png
    269
    277
    media_image11.png
    Greyscale

This compound meets the requirements of the claim when M is a metal having an atomic weight greater than 40 (iridium, 192), each of R8-R11 are hydrogen, X is hydrogen, R14 is a halogen group, n has a value of 3, and none of R8-R14 are a cyano group.
Deaton includes each element claimed, with the only difference between the claimed invention and Deaton being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when used in an electroluminescent device, provide advantageous features such as operating efficiency, higher luminance, color hue, low drive voltage, and improved operating stability (paragraph 0072), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Deaton also teaches that emissive wavelength can be shifted by incorporation of an ancillary ligand such as acetylacetonate (paragraph 0068, lines 9-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an ancillary acetylacetonate ligand in order to shift the emissive wavelength of the compound. 
Such a modification would result in a compound which meets the requirements of the instant claim.
With respect to claim 39, Deaton teaches the compound of claim 32, and an anode, a cathode, and emissive layer (paragraph 0077, lines 3-6) comprising the compound of claim 32 (paragraph 0062, lines 1-5).

Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deaton et al. (US 2005/0123792 A1) as applied to claims 32-36 and 39 above.
With respect to claims 36 and 37, Deaton contains the limitations of claim 32. It is not possible for a homoleptic compound to meet the limitations of these claims. The limitations in these claims implicitly require "m" to have a value of at least 1, with the ligand that is present "m" times being different from the ligand that is present "n" times. Deaton’s disclosure encompasses compounds having two different C-N cyclometalated ligands (when m of Deaton's Formula (1) is 1 or 2, paragraph 0017 and 0021). 
It was known in the art at the time of the invention that phosphorescent compounds having a combination of two different C-N ligands often only exhibit the emission associated with the ligand having a lower energy (which corresponds to a longer wavelength). Absent a showing of unexpected results commensurate in scope with the claims, or absent a showing of criticality for the claim limitations, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to make and use phosphorescent compounds within the scope of Deaton's disclosure that have various combinations of two different C-N cyclometalated ligands, at least one of which is a substituted pyrazole-containing ligand.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Deaton et al. (US 2005/0123792 A1) and further in view of Ohsawa et al (J. Phys. Chem. 1987, 91, 1047-1054)
With respect to claim 38, Deaton teaches the compound of claim 32. Deaton also teaches the compound may comprise a bidentate ancillary ligand (paragraph 0023, and formula (1)). However, Deaton does not specifically teach use of a phenylpyridine ancillary ligand.
Ohsawa teaches iridium complexes of ortho-metalating (NC) ligands which incorporate heteroleptic ligands such as ppy (abstract). Ohsawa discloses that ortho-metalation has the effect of raising the energies of light field (d-d) excited states to high levels due to the high position of ppy in the spectrochemical series (page 1048, column 1, paragraph 2, lines 15-18). Furthermore, the strong σ-donor abilities of these ligands tend to promote low-energy metal-to-ligand charge-transfer (MLCT) excited states via enhancement of the ease of oxidation at the metal center (page 1048, column 1, paragraph 2, lines 19-21). Ohsawa teaches that these properties are a direct consequence of the high degree of covalency of the M-C bonds in ortho-metalated complexes such as ppy (page 1048, column 1, paragraph 2, lines 25-27). Further, Ohsawa teaches that Ir(III) complexes in particular demonstrate emission from metal ligand charge transfer (abstract) and Ir(III) complexes demonstrate longer lifetime due to the MLCT emission (page 1052, column 2, paragraph 2, lines 11-14). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute one of the phenyl substituted 1-phenylpyrazole moieties of Deaton with a 2-phenylpyridine as described by Ohsawa and preferentially use an Ir(III) complex in order to promote MLCT and increase the lifetime of the compound.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786